DOCUMENTS UNDER SEAL
                    Case 5:21-mj-70785-MAG Document 17 Filed 08/19/21 Page 138ofminutes
                                                         TOTAL TIME (m ins):
                                                                                 1
M AGISTRATE JUDGE                         DEPUTY CLERK                              Recorded via Zoom:
M INUTE ORDER                            Aris Garcia                                10:30 - 11:08
MAGISTRATE JUDGE                          DATE                                      NEW CASE         CASE NUMBER
Kandis A. Westmore                       8/19/2021                                                   5:21-mj-70785-MAG-1
                                                     APPEARANCES
DEFENDANT                                 AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                     PD.     RET.
Chandler Ochoa                                     N       P        Severa Keith                           APPT.
U.S. ATTORNEY                             INTERPRETER                              FIN. AFFT             COUNSEL APPT'D
Jeff Backhus                                                                       SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                 DEF ELIGIBLE FOR              PARTIAL PAYMENT
                             Kim Do                                   APPT'D COUNSEL                OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                           STATUS
                                                                                                             TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT            BOND HEARING              IA REV PROB. or           OTHER
                                                        Bail Review                or S/R
       DETENTION HRG              ID / REMOV HRG         CHANGE PLEA               PROB. REVOC.              ATTY APPT
                                                                                                             HEARING
                                                     INITIAL APPEARANCE
        ADVISED                 ADVISED                  NAME AS CHARGED              TRUE NAME:
        OF RIGHTS               OF CHARGES               IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON              READING W AIVED               W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT                SUBSTANCE
                                                         RELEASE
      RELEASED           ISSUED                      AMT OF SECURITY       SPECIAL NOTES                 PASSPORT
      ON O/R             APPEARANCE BOND             $                                                   SURRENDERED
                                                                                                         DATE:
PROPERTY TO BE POSTED                          CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                DETAINED         RELEASED        DETENTION HEARING              REMANDED
      FOR             SERVICES                                                 AND FORMAL FINDINGS            TO CUSTODY
      DETENTION       REPORT                                                   W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                           PLEA
    CONSENT                     NOT GUILTY                GUILTY                     GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA            PLEA AGREEMENT             OTHER:
    REPORT ORDERED                                        FILED
                                                       CONTINUANCE
TO:                              ATTY APPT                BOND                     STATUS RE:
11/18/2021                       HEARING                  HEARING                  CONSENT                 TRIAL SET

AT:                              SUBMIT FINAN.            PRELIMINARY              CHANGE OF               STATUS
                                 AFFIDAVIT                HEARING                  PLEA
1:00 p.m.                                                 _____________
BEFORE HON.                      DETENTION                ARRAIGNMENT              MOTIONS                 JUDGMENT &
                                 HEARING                                                                   SENTENCING
Kandis A. Westmore
       TIME W AIVED              TIME EXCLUDABLE          IDENTITY /               PRETRIAL                PROB/SUP REV.
                                 UNDER 18 § USC           REMOVAL                  CONFERENCE              HEARING
                                 3161                     HEARING
                                                ADDITIONAL PROCEEDINGS
 Parties consented to conduct hearing via Zoom. The Court shall issue an Order to modify defendant's release conditions to
include the added conditions that the defendant shall participate in inpatient or outpatient substance abuse treatment and
mental health treatment including anger management as directed by pretrial services.
                                                                                        DOCUMENT NUMBER:
